EXHIBIT B
CASE NUMBER: CGC-20-587701 WILLIAMSON JOHNATHAN "MAC" VS. CHINA BASIN BALLPARK CO

                                     NOTICE TO PLAINTIFF
A Case Management Conference is set for:

                 DATE:       APR-14-2021
                 TIME:       10:30AM

                 PLACE:      Department 610
                             400 McAllister Street
                             San Francisco, CA 94102-3680
All parties must appear and comply with Local Rule 3.

 CRC 3.725 requires the filing and service of a case management statement form CM-110
 no later than 15 days before the case management conference. However, it would facilitate
 the issuance of a case management order without an appearance at the case
 management conference if the case management statement is filed and served twenty-five
 days before the case management conference.

Plaintiff must serve a copy of this notice upon each party to this action with the summons and
complaint. Proof of service subsequently filed with this court shall so state. This case is
eligible for electronic filing and service per Local Rule 2.11. For more information,
please visit the Court's website at www.sfsuperiorcourt.org under Online Services.
[DEFENDANTS: Attending the Case Management Conference does not take the place
of filing a written response to the complaint. You must file a written response with the
court within the time limit required by law. See Summons.]

                 ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

  IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL CASE SHOULD PARTICIPATE IN
  MEDIATION, ARBITRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE, OR
  OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL.


  (SEE LOCAL RULE 4)


Plaintiff must serve a copy of the Alternative Dispute Resolution (ADR) Information Package
on each defendant along with the complaint. (CRC 3.221.) The ADR package may be
accessed at www.sfsuperiorcourt.org/divisions/civil/dispute-resolution or you may request a
paper copy from the filing clerk. All counsel must discuss ADR with clients and opposing
counsel and provide clients with a copy of the ADR Information Package prior to filing
the Case Management Statement.
Superior Court Alternative Dispute Resolution Administrator
400 McAllister Street, Room 103-A
San Francisco, CA 94102
(415) 551-3869


See Local Rules 3.3, 6.0 C and 10 B re stipulation to judge pro tem.
